                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8        POWER INTEGRATIONS, INC.,                       Case No.16-cv-06371-BLF (VKD)
                                                        Plaintiff,
                                   9
                                                                                            ORDER RE DISCOVERY DISPUTE RE
                                                  v.                                        CIRCUIT SCHEMATICS AND RULE
                                  10
                                                                                            30(B)(6) TESTIMONY
                                  11        ON SEMICONDUCTOR CORPORATION,
                                            et al.,                                         Re: Dkt. No. 217
                                  12
Northern District of California




                                                        Defendants.
 United States District Court




                                  13
                                               In this patent infringement action, plaintiff Power Integrations, Inc. (“PI”) and defendants
                                  14
                                       ON Semiconductor Corporation and Semiconductor Components Industries, LLC (collectively,
                                  15
                                       “ON”) dispute whether ON should be required to produce additional high-resolution schematics
                                  16
                                       for all of the representative accused products, or whether ON’s current production of schematics is
                                  17
                                       sufficient. The parties also dispute whether ON should be required to provide further deposition
                                  18
                                       testimony concerning certain deposition topics for which PI contends ON’s corporate
                                  19
                                       representative was unprepared.
                                  20
                                               The Court conducted a hearing on these disputes on May 21, 2019. Dkt. No. 241.
                                  21
                                       Following the hearing, at the Court’s direction, ON submitted the deposition transcripts of its
                                  22
                                       corporate representative, Ajay Hari. As explained below, the Court denies PI’s motion to compel
                                  23
                                       the further production of schematics for ON’s accused products, and grants in part and denies in
                                  24
                                       part PI’s motion to compel further deposition testimony.
                                  25
                                       I.      SCHEMATICS OF ACCUSED ON PRODUCTS
                                  26
                                               The Court understands that the parties are conducting discovery directed to seven
                                  27
                                       representative accused ON products. Dkt. No. 217 at 1. In the ordinary course of its business, ON
                                  28
                                   1   maintains the schematics for these products in an electronic format. The schematics may be

                                   2   viewed using a schematic viewer provided by Cadence Design Systems. Id. at 5. The parties do

                                   3   not dispute that for each of these products, ON has produced schematics in both TIFF format and

                                   4   PDF format, and that ON has made available to PI a Cadence terminal for viewing the schematics

                                   5   as they are maintained in their native format. Id. The parties dispute only whether ON has

                                   6   produced its schematics in high-resolution PDF format. Dkt. No. 249 at: 4:19-24, 18:2-19, 40:23

                                   7   –42:9. ON insists it has produced high-resolution PDFs; PI insists that, except for a set of

                                   8   schematics for the NCP1246 produced during Mr. Hari’s deposition, ON has not produced high-

                                   9   resolution PDFs.

                                  10          The Court need not resolve this dispute, as it is clear that ON has made the schematics

                                  11   available to PI in their native format by providing PI access to a Cadence terminal for viewing the

                                  12   schematics in their native format. ON has satisfied its obligations under Rule 34(b)(2)(E) of the
Northern District of California
 United States District Court




                                  13   Federal Rules of Civil Procedure. No further production is required.

                                  14   II.    RULE 30(B)(6) TESTIMONY OF ON
                                  15          A. Topics 2 and 4
                                  16          PI served a Rule 30(b)(6) deposition notice on ON that included the following topics:

                                  17                  Topic 2. The structure, function, and operation of the circuits of the
                                                      Accused ON Products.
                                  18
                                                      Topic 4. The interpretation and explanation of ON’s technical
                                  19                  documents describing the circuits or circuit design of the Accused
                                                      ON Products.
                                  20

                                  21   Dkt. No. 214-2 at 4, 5. ON designated Ajay Hari as its corporate representative for these topics,

                                  22   except as they concern the NCP105x products. Id. PI argues that Mr. Hari was not prepared to

                                  23   testify about information known to ON within the scope of these topics. Dkt. No. 217 at 2. ON

                                  24   argues that Mr. Hari was prepared but, given the breadth of these topics and the complexity of the

                                  25   schematics, it would not be possible for ON to designate a witness capable of answering all

                                  26   questions within the scope of these topics. Id. at 5–6.

                                  27           Rule 30(b)(6) requires the party seeking discovery to describe “with reasonable

                                  28   particularity the matters for examination.” Fed. R. Civ. P. 30(b) (6). The designating party must
                                                                                         2
                                   1   make a good faith effort to prepare its designees so that they can answer questions fully,

                                   2   completely, and unevasively. In re JDS Uniphase Corp. Sec. Litig., Case No. 02-CV-1486 CW

                                   3   (EDL), 2007 WL 219857, at *1 (N.D. Cal. Jan. 29, 2007). A corporation may select one or more

                                   4   officers, directors, managing agents, or other persons to testify on its behalf, but if the designee

                                   5   cannot testify fully and completely on behalf of the corporation as to a particular topic based on

                                   6   his or her own personal knowledge, the corporation has a duty to prepare the designee using other

                                   7   sources of information available to the corporation. Id. (“The deponent must prepare the designee

                                   8   to the extent matters are reasonably available, whether from documents, past employees, or other

                                   9   sources.”); Gen. Elec. Co. v. Wilkins, No. 10-00674 LJO JLT, 2012 WL 2376940, at *11 (E.D.

                                  10   Cal. June 22, 2012) (“A corporate designee need not have personal knowledge of the topics at

                                  11   issue but must be sufficiently prepared on the topics such to be able to provide knowledgeable and

                                  12   binding testimony.”).
Northern District of California
 United States District Court




                                  13          ON is correct that PI’s deposition topics are extremely broad. While the topics are limited

                                  14   to “the Accused ON Products,” they are not limited to the accused functionality within those

                                  15   products. However, ON did not object to these deposition topics on the ground that they failed to

                                  16   specify the subject matter of the examination with reasonable particularity. Instead, after making a

                                  17   series of mostly boilerplate objections to both topics, ON designated Mr. Hari “subject to [ON’s]

                                  18   general and specific objections,” without further specifying the scope of the matters about which

                                  19   Mr. Hari would be prepared to testify, except to exclude the NCP105x product family.

                                  20          The Court has reviewed not only the excerpts of Mr. Hari’s deposition testimony submitted

                                  21   with the parties’ joint discovery dispute letter, but also the entirety of Mr. Hari’s deposition

                                  22   testimony on March 28 and 29, 2019. Based on that review, the Court concludes that while Mr.

                                  23   Hari was able to answer certain questions about the accused functionality, such as questions posed

                                  24   with reference to ON’s product data sheets, he was not prepared to answer questions about the

                                  25   operation of the accused circuits with reference to ON’s schematics. ON asserts that “Mr. Hari

                                  26   studied the schematics before the deposition and was familiar with the operation of the accused

                                  27   products.” Dkt. No. 217 at 5. That assertion is inconsistent with Mr. Hari’s own deposition

                                  28   testimony in which he acknowledged that he did not review (let alone “study”) any of the
                                                                                          3
                                   1   schematics for the representative accused products before his deposition, except for the schematics

                                   2   of the NCP1246 product, which he merely “glanced at.” Hari Rule 30(b)(6) Dep. at 19:14-20:19.

                                   3   During the deposition, Mr. Hari did not appear to be knowledgeable about the schematics he was

                                   4   shown and required time to analyze them in order to respond to questions posed about the accused

                                   5   functionality. When he did respond, his testimony suggests that he was interpreting the

                                   6   schematics in real-time, rather than providing ON’s corporate knowledge about the operation of

                                   7   the particular circuit in question. See, e.g., id. at 177:2–179:24.

                                   8          The Court agrees that no designee could reasonably be expected to testify about all of the

                                   9   circuits in all of the accused ON products. However, PI appears to have limited its questions to

                                  10   the operation of the circuits related to the accused functionality, and ON should have expected to

                                  11   prepare its designee to testify about that subject matter. ON explains that Mr. Hari studied specific

                                  12   portions of the schematics in the evening between his first and second days of deposition, and that
Northern District of California
 United States District Court




                                  13   he would have been able to answer PI’s questions had PI not abruptly terminated that portion of

                                  14   the deposition with a question pending. Dkt. No. 217 at 5–6. The Court has reviewed the portion

                                  15   of Mr. Hari’s second day of deposition in which he was questioned again about schematics. Mr.

                                  16   Hari certainly seemed more familiar with the schematics on that second day, but he did not seem

                                  17   particularly facile with or knowledgeable about them, and he appeared to still require time to study

                                  18   and interpret the schematics during the deposition. It is not surprising that a corporate designee

                                  19   would require some amount of time to examine a complex document when answering questions in

                                  20   a deposition, but even on his second day of deposition, Mr. Hari seemed to be still in the process

                                  21   of learning or understanding the schematics in the first instance. See, e.g., Hari Rule 30(b)(6) Dep.

                                  22   at 364:4–367:20.

                                  23          The Court concludes that ON did not adequately prepare a corporate designee to testify

                                  24   about the portions of Topics 2 and 4 that concern the operation of the circuitry implementing the

                                  25   accused functionality of the representative accused products. ON must prepare one or more

                                  26   designees to testify on its behalf regarding this subject matter. The deposition will be limited to

                                  27   three hours and will be limited to questions relating to the schematics for the representative

                                  28   accused products. In advance of the deposition, PI must advise ON of the specific functionality
                                                                                          4
                                   1   about which it will examine the designee, as it did towards the end of the first day of Mr. Hari’s

                                   2   deposition.

                                   3          B. Topics 12-17
                                   4          PI’s Rule 30(b)(6) deposition notice also included the following topics:

                                   5                  Topic 12. The features that ON’s customers or potential customers
                                                      prefer, or have requested, be incorporated or designed into the
                                   6                  Accused ON Products.
                                   7                  Topic 13. Communications with any third parties related to the
                                                      Accused Infringing Features or any functionally equivalent features
                                   8                  in PI’s products, including the identity of those third parties,
                                                      documents that refer to, relate to, or corroborate those
                                   9                  communications, and the facts and circumstances relating to those
                                                      communications.
                                  10
                                                      Topic 14. ON’s internal efforts and work with customers to
                                  11                  incorporate any Accused ON Produce into any Downstream
                                                      Product, including work to design-in, qualify, or otherwise sell the
                                  12                  Accused ON Products or Downstream Products containing the
Northern District of California
 United States District Court




                                                      Accused ON Products.
                                  13
                                                      Topic 15. ON’s internal efforts and work with customers to design
                                  14                  or qualify any Downstream Product using any Accused ON Product
                                                      to meet or conform to any U.S. regulatory standards, including
                                  15                  Federal Communications Commission (“FCC”), Energy Star,
                                                      California Energy Commission (“CEC”), or Underwriters’
                                  16                  Laboratories (“UL”) standards.
                                  17                  Topic 16. The preparation, content, interpretation, and distribution
                                                      of promotional materials used in marketing the Accused ON
                                  18                  Products.
                                  19                  Topic 17. The existence, development, manufacturing, testing, and
                                                      distribution of any reference design(s), demonstration board(s), or
                                  20                  evaluation board(s) that incorporate any of the Accused ON
                                                      Products.
                                  21

                                  22   Dkt. No. 214-2 at 12–16. ON also designated Mr. Hari as its corporate representative for these

                                  23   topics, except as they concern the NCP105x products. Id. PI argues that Mr. Hari was not

                                  24   prepared to testify about information known to ON within the scope of these topics, although it

                                  25   focuses entirely on Topic 14, which concerns ON’s efforts to have customers design-in the

                                  26   accused ON products. See Dkt. No. 217 at 3–4. ON argues again Mr. Hari was prepared but that

                                  27   PI’s deposition topics are impossibly broad. Id. at 6.

                                  28          The Court agrees that many of these topics are so broadly drafted that it would be difficult
                                                                                         5
                                   1   to prepare a designee or designees to testify about their full scope. For example, unless the

                                   2   communications are very few or are identified by PI in advance of the deposition, ON cannot

                                   3   reasonably be expected to produce a designee prepared to testify about every single

                                   4   communication with a third party within the scope of Topic 13. The problem is that ON did not

                                   5   object in any meaningful way to the scope of these topics or limit its designation of Mr. Hari to a

                                   6   narrower scope.

                                   7          For purposes of this dispute, the Court focuses on Topic 14, as that was the topic

                                   8   specifically addressed in the parties’ joint submission. Mr. Hari was not prepared to fairly respond

                                   9   to questions about ON’s design-in efforts with respect to the accused products. He appeared to

                                  10   testify solely on the basis of his personal knowledge, which was rather limited. See, e.g., Hari

                                  11   Rule 30(b)(6) Dep. at 73:21–74:3, 80:15–84:23, 136:8-11, 139:23-25. ON must prepare one or

                                  12   more designees to testify on its behalf regarding the subject matter of Topic 14. The deposition
Northern District of California
 United States District Court




                                  13   will be limited to three hours. If PI wishes to ask the designee about specific customers or specific

                                  14   design-in efforts, it must identify those customers and efforts to ON sufficiently in advance of the

                                  15   deposition to allow ON an opportunity to prepare a designee or designees to testify about them.

                                  16   III.   CONCLUSION
                                  17          ON shall produce for further deposition one or more corporate representative to testify as

                                  18   to the matters set forth above. The Court expects the parties to cooperate to ensure that these

                                  19   further depositions proceed expeditiously and do not delay further proceedings in the case.

                                  20          IT IS SO ORDERED.

                                  21   Dated: June 3, 2019

                                  22

                                  23
                                                                                                    VIRGINIA K. DEMARCHI
                                  24                                                                United States Magistrate Judge
                                  25

                                  26
                                  27

                                  28
                                                                                         6
